Exhibit 10.5

 

OPTION AGREEMENT

 

Protection One, Inc. (the “Company”), pursuant to its 2004 Stock Option Plan
(the “Plan”), hereby grants to the Participant Options to purchase the number of
shares of Stock set forth below.  The Options are subject to all of the terms
and conditions set forth herein as well as all of the terms and conditions of
the Plan, all of which are incorporated herein in their entirety.  Capitalized
terms not otherwise defined herein shall have the same meaning as set forth in
the Plan; provided that the term “Permissible Distribution Event” shall have the
meaning set forth in the Protection One, Inc. Stock Appreciation Rights Plan. 
In the event of a conflict or inconsistency between the terms and provisions of
the Plan and the provisions of this Agreement, the Plan shall govern and
control.

 

Participant:

 

 

 

Date of Grant:

February 8, 2005

 

 

Number of Shares of Stock
Subject to the Options:





 

 

Exercise Price per Share:

$7.50

 

 

Expiration Date:

Six years from the date of grant.

 

 

Type of Option:

The Options granted hereby are intended to qualify as incentive stock options
(“ISOs”) to the extent permissible under the requirements of Section 422 of the
Code (and shall constitue nonqualifeid stock options to the extent such Options
do not qualify as ISOs).

 

 

Vesting Schedule:

Subject to the Participant’s continued employment through the applicable vesting
date and subject to Section 6(g) of the Plan, Options covering one-forty-eighth
(1/48th) of the total shares of Stock set forth above shall vest and become
exercisable on the last day of each full calendar month following the date of
grant.

 

 

Exercise of Options

A Participant may exercise (subject to Section 6(g) and other provisions of the
Plan) vested Options in whole or in part at any time and from time to time prior
to their expiration; provided that, notwithstanding anything to the contrary in
Section 6(g) of the Plan, outstanding Options that are vested at the time of, or
in connection with, a Permissible Distribution Event shall expire if such
Options are not exercised, or terminated in exchange for a net payment (if any)
in accordance with Section 7(b) of the Plan, (1) within 6 months of the date of
such Permissible Distribution Event, if such Permissible Distribution Event is
an event described in paragraph (i), (ii) or (iii) of Section 409A(a)(2)(A) of
the Code, or (2) within 10 calendar days of such Permissible Distribution Event,
if such Permissible Distribution Event is an event described

 

--------------------------------------------------------------------------------


 

 

in paragraph (v) of Section 409A(a)(2)(A) of the Code (provided, for the
avoidance of doubt, that outstanding Options that are unvested at the time of a
Permissible Distribution Event shall not expire as a result of this proviso);
and provided, further, that regardless of when exercise occurs, the shares of
Stock (as adjusted pursuant to the Plan) to be issued upon such exercise shall
only be issued and delivered to the Participant according to the terms set forth
below (and any such shares shall be issued and delivered according to the terms
set forth below regardless of whether the Participant’s employment with the
Company has terminated, for any reason, prior to the date on which such shares
are to be so issued and delivered).

 

 

Delivery of Shares

Any shares of Stock that a Participant has purchased through the exercise of
Options will be issued and delivered to the Participant, and any net payment due
to a Participant in accordance with Section 7(b) of the Plan shall be paid to
the Participant, upon (and only upon) the earlier of:

 

(1) 6 months after a Permissible Distribution Event that is described in
paragraphs (i), (ii) or (iii) of Section 409A(2)(A) of the Code; or

 

(2) 10 calendar days after a Permissible Distribution Event that is described in
paragraph (v) of Section 409A(2)(A) of the Code; or

 

(3) the sixth anniversary of the date of grant

 

(the earlier of such dates, a “Payment Date”);

 

provided, for the avoidance of doubt, that there may be more than one Payment
Date in the event a Permissible Distribution Event occurs prior to the date that
all of a Participant’s outstanding Options have vested; and provided, further,
that shares of Stock issuable and deliverable to a Participant shall be subject
to adjustment and substitution (but not accelerated delivery) as provided in
Section 7 of the Plan (and upon such issuance and delivery the Company shall
also issue, if applicable, and deliver to the Participant all dividends or other
distributions (including cash or securities and including, if applicable, merger
consideration) that would have accrued on or been issued or delivered in respect
of such shares from the date of exercise with respect thereto through the date
of such issuance and delivery had shares been issued and delivered on the date
of exercise); and provided, further, that to the extent the Participant’s right
to receive Stock is converted pursuant to Section 7(b) of the Plan into a right
to

 

2

--------------------------------------------------------------------------------


 

 

receive cash, the amount of cash so payable shall be credited with interest at
six percent (6%) per annum, compounded annually, from the date such conversion
is effective until the applicable Payment Date.

 

 

Holding Period for Shares Issued
Upon Exercise of ISOs

Participant will report to the Company any disposition of shares purchased upon
exercise of an ISO prior to the expiration of the holding periods specified by
Section 422(a)(1) of the Code. If and to the extent that such disposition
imposes upon the Company federal, state, local or other withholding tax
requirements, or any such withholding is required to secure for the Company an
otherwise available tax deduction, the Participant shall remit to the Company an
amount sufficient to satisfy those requirements.

 

 

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THE PLAN AND, AS AN EXPRESS
CONDITION TO THE GRANT OF OPTIONS UNDER THIS OPTION AGREEMENT, AGREES TO BE
BOUND BY THE TERMS OF BOTH THE OPTION AGREEMENT AND THE PLAN.

 

PROTECTION ONE, INC.

 

PARTICIPANT

 

 

 

 

 

By:

 

 

 

 

Signature

 

Signature

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

Date:

 

 

Date:

 

 

 

 

 

 

3

--------------------------------------------------------------------------------